Citation Nr: 0503659	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  00-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
dermatitis of the lower extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service-connected dermatitis of the lower extremities is 
not disabling and is productive of impairment that requires 
no treatment other than the use of topical creams.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for dermatitis of the lower extremities have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R.§§ 4.118, Diagnostic Codes 7806, 7817 (2000) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In an April 2001 
letter, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal which denied the 
veteran's claims was dated in October 1999, prior to the 
enactment of the VCAA.  Obviously, therefore, the veteran did 
not receive a VCAA notice prior to the initial rating 
decision denying his increased rating claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran in this case.  The VCAA 
notice specific to the matter on appeal was provided by the 
RO in April 2001.  The content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  It is also noted that after providing the 
veteran the April 2001 VCAA notice and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claim, as evidenced by the May, June and October 2004 
supplemental statements of the case (SSOC).  In summary, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  The veteran has 
not identified any additional private medical records in 
connection with this appeal.  Moreover, the veteran has been 
afforded a VA medical examination in connection with his 
claim.  The examination report provides the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, no further notification or development action is 
necessary in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

Analysis

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

The veteran's dermatitis is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7817, of VA's Schedule for Rating 
Disabilities.  By regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin.  The General Counsel of VA 
has held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to the regulatory amendment, skin conditions under 38 
C.F.R. § 4.118, Diagnostic Codes 7807 to 7817, including 
dermatitis (7817) were evaluated under the criteria for 
eczema (Diagnostic Code 7806).  Diagnostic Code 7806 provided 
that eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area would be 
assigned a zero percent rating.  A 10 percent rating was 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation required constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Code 7806 (2000).  

Under the new criteria for Diagnostic Code 7817 that pertains 
to exfoliative dermatitis, a 10 percent rating is warranted 
for exfoliative dermatitis where there is any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
warrants any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where there is 
generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7817 (2004).  

The evidence most probative in this case consists of medical 
findings during a VA examination conducted in April 2004.  At 
that time, the examiner noted that on the right leg just 
below the mid-tibia area anteriorly, the veteran had a 
circular area that had been an ulceration, measuring 1.2 by 1 
centimeter.  The examiner reported that the area had been 
scabbed over and appeared to be healing.  There were 
varicosities noted in both lower extremities, which the 
examiner reported were capable of perpetuating a dermatitis.  
The areas involving the lower extremities were not exposed; 
in other words, the percentage of exposed area was noted as 
zero percent.  The areas were spotty affecting only 
approximately five percent of the skin area (unexposed area), 
which translated into problems with both legs below the 
knees.  The examiner reported that all together, the affected 
area totaled about five percent of the total body skin's 
surface, all unexposed.  

At the time of examination, there was no weeping, exudation, 
or exfoliation.  The examiner noted that the affected area 
had the appearance of chronic dermatitis.  The examiner 
concluded that the veteran's condition was not disabling, 
but, rather, it was annoying, and that it gave the veteran 
concern primarily because it did not go away.  The diagnoses 
were chronic dermatitis of both lower extremities, between 
the knees and the ankles, and involving the dorsum of the 
feet, underlying varicose veins, which resulted in local 
areas of stasis, and which tended to perpetuate and aggravate 
the dermatitis, and a single area of healed ulceration on the 
right leg, now scabbed over.  

VA outpatient records for the period from April 1996 to May 
2004 mention in general the veteran's history of "jungle 
rot" and topical creams that the veteran has used over the 
course of many years for symptoms associated with his chronic 
dermatitis of the lower extremities.  

Other medical records include private outpatient records 
dated from May 1995 to May 1999 for treatment by Dr. Michael 
Leddy that show a history of varicose veins and fungal 
infections in the lower extremities, complaints of pain in 
the legs, and multiple lesions and a history of skin cancer 
that affected other parts of the veteran's body.  No specific 
treatment for dermatitis of the lower extremities is 
indicated.  
In records dated from January to August 2000 from Lamar 
Medical Center, J. Larry Walker, M.D., treated the veteran 
for complaints of severe itching and patchy areas associated 
with his dermatitis.  The veteran reported increased problems 
due to his dermatitis over the last four to five years.  The 
veteran had been using Lidex cream, Lotrisone, and at times, 
Hydrocortisone, but nothing seemed to relieve the symptoms.  
Dr. Walker reported that the veteran moved without 
difficulty, that the skin was warm and dry, with problem 
areas as indicated.  There were signs of scratching that were 
consistent with the veteran's reports of severe itching.  The 
veteran was prescribed Lotrisone, which he was instructed to 
take in conjunction with Lidex, which is an antifungal 
medication.  

Red River pathology records dated from April to October 2003 
are silent for any treatment of symptoms of dermatitis 
affecting the lower extremities.  

Turning to the prior rating criteria, the evidence of record 
does not support impairment due to the veteran's service-
connected dermatitis to the extent required for a rating 
higher than the current 10 percent.  Specifically, there is 
no evidence of constant exudation or itching, lesions, or 
marked disfigurement.  Moreover, there are no manifestations 
of ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Code 7806 (2000).  In this 
respect an evaluation in excess of 10 percent is not 
warranted.  Id.  

Thus, under the former rating criteria for diseases of the 
skin, the competent evidence of record does not support 
impairment attributable to chronic dermatitis of the lower 
extremities to the level required for an evaluation in excess 
of 10 percent.  38 C.F.R. § 4.118, Code 7806 (2000).  There 
is simply no evidence to support constant exudation, itching, 
extensive lesions, or marked disfigurement attributable to 
the veteran's service-connected dermatitis.  Id.  

Moreover, there is no competent evidence of record to 
substantiate an evaluation greater than 10 percent for 
service-connected dermatitis of the lower extremities under 
the amended regulations that pertain to diseases of the skin.  
38 C.F.R. § 4.118, Diagnostic Code 7817 (2004).  In fact, 
under the amended rating criteria for Diagnostic Code 7817, 
the veteran's service-connected dermatitis of the lower 
extremities would not be rated as compensable.  Therefore, 
there is certainly no medical evidence to show that the 
veteran's dermatitis involves any extent of the skin, and 
requires the use of systemic therapy such as therapeutic 
doses of corticosteroids, immunosuppressive retinoids, PUVA, 
or UVB treatments, or electron beam therapy required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period, so as to warrant a 
30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7817.  

As noted above, the most recent medical findings during the 
VA examination conducted in April 2004 are indicative of 
"annoying" symptoms versus a disabling condition.  There is 
nothing to support that the veteran's treatment for his 
dermatitis of the lower extremities consists of anything more 
than the use of topical creams, as has been the case over the 
course of many years.  The percentage of exposed area was 
noted as zero percent, and the unexposed area covered no more 
than five percent of the total body skin's surface.  A prior 
ulceration of the right lower leg had healed.  Additionally, 
at the time of examination, there was no weeping, exudation, 
or exfoliation.  

Also, other private and VA outpatient records do not show or 
suggest that the veteran's service-connected dermatitis of 
the lower extremities is more disabling that what is 
encompassed within the amended rating criteria.  In fact, in 
the majority of the pertinent medical records, examiners 
tended to report no more than a long-term history of 
dermatitis, or residuals of jungle rot, that affected various 
parts of the veteran's body, to include the lower 
extremities, but without recurring symptoms or symptomatology 
that required treatment beyond the use of topical creams, 
such as Lidex and Lotrisone.  

Despite the veteran's contentions that symptoms of his 
service-connected dermatitis has increased in severity over 
time, the veteran has not shown evidence of the requisite 
degree of medical training and knowledge to render his own 
assertions medically competent.  Espiritu v. Derwinski, 2 
Vet. App. 494, 496 (1992).  

In this case, there is no question as to which of two 
evaluations more nearly approximates disability manifested by 
the veteran's service-connected dermatitis of the lower 
extremities.  38 C.F.R. § 4.7.  In consideration of the 
doctrines of "relative equipoise" and "reasonable doubt," 
the Board concludes that the 10 percent rating under either 
the former or current rating criteria that pertain to 
disorders of the skins more nearly approximates impairment 
associated with the veteran's service-connected dermatitis of 
the lower extremities.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2000), Diagnostic Code 7817 (2004).  Under these facts, 
there is not an approximate balance between positive and 
negative evidence as to the merits of the veteran's claim; 
thus, the benefit of the doubt in resolving this issue may 
not be given to the veteran, as provided under 38 U.S.C.A. 
§§ 1154, 5107 (West 2002).  The veteran's claim of an 
evaluation in excess of 10 percent for dermatitis of the 
lower extremities is, therefore, denied.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
dermatitis of the lower extremities is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


